Title: [Diary entry: 3 May 1786]
From: Washington, George
To: 

Wednesday 3d. Thermometer at 60 in the Morning—67 at Noon and 62 at Night. Calm and clear in the Morning. About Noon the wind sprung up from the Southward and towds. Night veered round to the Eastwd. and turned cool. Mid day warm. Rid to Muddy hole, Dogue run and Ferry plantations—also to the fishing landing.  At the 1st. hoed up the sunken & cold places in which Barley had been sowed and was rotten in order to resow them. At the next I had the ground which was harrowed yesterday & cross harrowing to day sowed with Seeds from my Hay loft—which I directed to be again harrowed to cover the seed and more effectually loosen the Earth. Also began to drill Peas at this—the large sort, next the Barley. Caught a good many Fish yesterday—but not many to day. Planted two rows of the everlasting Peas in my botanical Garden; in the Section which contained the guinea grass that would not stand the Winter. Also 2 rows of the Acorn of the live & water Oak in the same garden—adjoining the row which has the hiccory & Illinois Nuts. And in box No. 9 in the Garden by the green House was put a pistatia Nut given to me by Colo. Mead. Perceived the Seeds of the Honey locust to be coming up, irregularly—whether owing to their being shallowest planted—hardness of the ground—or not I cannot say. Also observed the clover & orchard grass seed which had been sown under the Pines in the pine grove for an experiment, was coming up pretty thick.